DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Despesse (US 10,044,069) discloses a plurality of battery modules in series with respective switches and a battery management method to control the switches.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a power supply system comprising: a plurality of battery modules that is connected in series; and a control unit configured to control the battery modules, wherein electric power is supplied from the battery modules in an uppermost stage and a lowermost stage to a load, and wherein the control unit is configured to: perform ON/OFF control for setting the battery modules to an ON state in an active time, setting the battery modules to an OFF state in a non-active time, and alternately repeating the active time and the non-active time; perform the ON/OFF control of the plurality of battery modules such that an ON/OFF control timing for the battery module in a lower stage adjacent to the battery module in a higher stage is delayed by a control delay time in comparison with the battery module in the higher stage; and randomly determine the control delay time for the battery modules in lower stages than the battery module in the uppermost stage.

	Claim 11 is allowable over the prior art of record, because the prior art of record does not disclose a power supply system comprising: a plurality of battery modules that is connected in series; and a control unit configured to control the battery modules, wherein electric power is supplied from the battery modules in an uppermost stage and a lowermost stage to a load, and wherein the control unit is configured to: perform ON/OFF control for setting the battery modules to an ON state in an active time, setting the battery modules to an OFF state in a non-active time, and alternately repeating the active time and the non-active time; perform the ON/OFF control of the plurality of battery modules such that an ON/OFF control timing for the battery module in a lower stage adjacent to the battery module in a higher stage is delayed by a control delay time in comparison with the battery module in the higher stage; and randomly determine a 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARLOS AMAYA/Primary Examiner, Art Unit 2836